To compel respondent to sign a bill of exceptions in a criminal case, where objections were raised by the prosecuting attorney to the bill as presented, and the court declared itself unable to settle the dispute without a transcript of the stenographer’s minutes and refused to order such copy at the people’s expense.
Denied October 23, 1895.
But held, that relator could not be compelled to furnish a copy of the testimony; the recorder should fix a day for the settlement of the bill, and at such time he should proceed upon the bill and such amendments as may be offered by the prosecuting attorney to consider the matter and settle such bill as in his judgment is proper.